DETAILED ACTION
This is a response to Applicant reply filed on 02/17/2022, in which claims 9, 20, and 90-103 are presented for examination.  Claims 9 and 20 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for Examiner’s Amendment was given in a telephone interview with Applicant Representative Randy Micheletti (Registration No. 54,310) on 02/22/2022.
The application has been amended by the Examiner’s Amendment.  Please replace claim 91 with the following:

Claim 91 (Currently Amended). The computer-based method of Claim [[91]]90, wherein the health-related product is a health monitoring device, an over-the-counter medication, a prescribed pharmaceutical, an exercise device, a health club membership, an orthopedic product, or a healthy food.

Allowable Subject Matter
Claims 9, 20, and 90-103 are allowed.  

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 02/17/2022 and the Interview Record on 02/22/2022 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Applicant’s arguments are persuasive.  Accordingly, all previous objections and rejections are withdrawn.
It should be noted that the prior art of record discloses a third-party system configured for providing reward incentives to systems users, or in other words, to enable a third party to generate a smart contract to incentivize a user to complete a task, as discussed on the record.  However, the prior art fails to disclose or reasonably teach the combination of “generating a smart contract to incentivize a patient to complete a task” with “wherein the task is selected from the group consisting of: scheduling an appointment with a doctor, scheduling an appointment with a third party, participating in a telemedicine consultation with a doctor, purchasing a service from a third party, viewing a video published to the off-chain computer system by a doctor or by a third party, reading an article published to the off-chain computer system by a doctor or by a third party, completing a survey published to the off-chain computer system by a doctor or by a third party, publishing an inquiry to the off-chain computer system, and granting access to at least a portion of the encrypted electronic health record associated with the patient to a third party” when considered with other limitations of the independent claims 9 and 20 as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/22/2022